                Case 3:19-cr-00376-RS Document 48 Filed 06/04/20 Page 1 of 1



 1

 2

 3

 4

 5                                    IN THE UNITED STATES DISTRICT COURT
 6                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7

 8

 9     UNITED STATES OF AMERICA,                              Case No.: CR 19–376 RS
10                      Plaintiff,                            ORDER TO CONTINUE STATUS
                                                              CONFERENCE TO AUGUST 25, 2020,
11              v.                                            AND TO EXCLUDE TIME
12     THOMAS HENDERSON,
       KEXING HU,
13          a/k/a PETER HU, and
14     COOPER LEE

15

16              Defendants.

17

18          Based on the reasons provided in the stipulation of the parties above, and for good cause shown,
19   the Court hereby orders that the status hearing date of June 16, 2020, is vacated and reset for a status
20   hearing on August 25, 2020, at 2:30 p.m. It is FURTHER ORDERED that time is excluded, pursuant
21   to 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii) and (B)(iv) through August 25, 2020.
22

23
                     IT IS SO ORDERED.
24

25                    June 4, 2020
       Dated:        ______________
26                                                            HON. RICHARD SEEBORG
                                                              United States District Judge
27

28

     [PROPOSED] ORDER
     HENDERSON ET AL., CR 19–376 RS
                                                          1
